Citation Nr: 0944238	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  04-28 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, granting service connection for PTSD and 
assigning a disability rating of 10 percent, effective as of 
March 26, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an increased 
disability rating for his service-connected PTSD.  For 
historical purposes, the Veteran was granted service 
connection for PTSD in a June 2003 rating decision.  A 
disability rating of 10 percent was assigned, effective as of 
March 26, 2002.  The Veteran appealed this decision, and in a 
June 2009 rating decision, the Veteran's disability rating 
was increased to 30 percent, effective as of March 24, 2008.  
Since this grant did not constitute a full grant of the 
benefits sought on appeal, this claim is still in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The record demonstrates that the Veteran was last afforded a 
VA examination for his PTSD in November 2002.  The duty to 
conduct a contemporaneous examination is triggered when the 
evidence indicates that there has been a material change in 
disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a Veteran is entitled to a new examination after a 2 year 
period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  

The evidence of record demonstrates that the Veteran has 
consistently sought treatment for his PTSD since his November 
2002 VA examination.  According to a January 2009 VA 
outpatient treatment record, the Veteran was suffering from 
short term memory impairment with fair judgment and insight.  
The Veteran was also noted to have memory impairment during 
an August 2008 VA diabetes examination.  Finally, the Veteran 
reported having problems around crowds and having his back to 
other people upon VA treatment in March 2008.  This evidence 
suggests that the Veteran's current disability may have 
materially changed since his last VA examination.  As such, 
the Veteran must be afforded the opportunity to appear for a 
new VA examination before appellate review proceeds.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected posttraumatic stress disorder 
(PTSD).  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
tests and studies, including psychological 
testing, should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(es).  

2. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


